Citation Nr: 0413683	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son

ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to September 1949 and from December 1949 to October 1951.  
The veteran died in September 1999.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
sought.  The appellant subsequently perfected this appeal.

In December 2003, the RO denied entitlement to accrued 
benefits and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1151.  
The appellant was notified of this decision by letter dated 
in December 2003.  An appeal has not been perfected with 
regard to these matters and therefore, they are not before 
the Board at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In June 2001, a videoconference hearing was held before a 
member of the Board.  In March 2004, the appellant was 
notified that the Board member who conducted her hearing was 
no longer employed by the Board.  She was further notified 
that she had a right to another Board hearing and was 
requested to clarify whether she wanted another hearing.  
Subsequently, the appellant responded indicating that she 
wants a hearing before a member of the Board at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the appellant is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


